172 F.3d 411
Robert Dan ORR, Plaintiff-Appellant,v.Kathleen HAWK, Defendant-Appellee.
No. 96-6498.
United States Court of Appeals,Sixth Circuit.
March 15, 1999.

Before:  KRUPANSKY, NORRIS, and SILER, Circuit Judges.

ORDER

1
The court having received a petition for rehearing en banc, and the petition having been circulated not only to the original panel members but also to all other active judges of this court, and no judge of this court having requested a vote on the suggestion for rehearing en banc, to petition for rehearing has been referred to the original panel.


2
The panel has further reviewed the petition for rehearing and concludes that the issues raised in the petition were fully considered upon the original submission and decision of the case.  Accordingly, the petition is denied.


3
However, the panel would modify the opinion by deleting references to the 1997 Rule, 28 C.F.R. § 550.68, which appear on the following pages:  page 3, lines 26 through 32;  page 4, lines 31 through 38, and continuing at page 5, the first four lines ending with § 550.58;  page 7, lines 12 through 18, and the first sentence under Section IV;  page 8, lines 17 and 18 stating "The new ... 53690-91.";   and page 9, the first sentence under Section V.


4
The remainder of the opinion stands, inasmuch as it relates to the application of the pre-1997 Rule to the petitioner, Robert Dan Orr.  The previous result is the same:  the judgment of the district court is reversed and this case is remanded with instructions to issue an order consistent with the opinion.